Citation Nr: 1434417	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-37 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral shoulder disability, to include deltoid strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active service from May 1963 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter for additional development in November 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2012, the Board remanded the claim for service connection for a shoulder disability in order to obtain a VA examination.  The remand requested that the examiner determine whether the Veteran has a chronic disability of either or both shoulders, including deltoid strain.  The examiner was requested to provide an opinion regarding whether any right, left or bilateral shoulder disability is related to the shoulder complaints that were noted in service.  

The Veteran was afforded a VA examination in February 2013.  In the section of the report pertaining to diagnosis, the examiner noted left arm shoulder strain, diagnosed in 1967 and right shoulder tendinitis, diagnosed in September 1969.

The examination did not clearly set forth a current diagnosis of a shoulder disability, nor did the examiner indicate that a current shoulder disability was not shown.  The VA examiner noted that degenerative or traumatic arthritis was not documented.  The examiner also indicated that there were no other significant diagnostic test findings. The examination described symptoms reported by the Veteran, such as pain and discomfort, but the examiner did not indicate whether there is a current diagnosis associated with those symptoms.    

The VA examiner opined that the Veteran's claimed condition is not related to service.  The examiner noted that recent shoulder x-rays were unremarkable.  The examiner stated that there is no current documentation of treatment for shoulder pain.  The nexus opinion is inadequate, as the opinion relied on the lack of documentation of current treatment and did not address the lay evidence of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (lack of documented findings is not an adequate basis for a negative opinion).  

For these reasons, the Board finds the February 2013 VA examination inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A remand is necessary for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of a current shoulder disability.  The claims file should be provided for the examiner's review in conjunction with the examination.

A.  The VA examiner should diagnose any disability of either or both shoulders, including deltoid strain, if present.  For any shoulder disability that is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that a current right, left shoulder or bilateral shoulder disability is related to the shoulder complaints that were noted in service, including deltoid strain, or had its onset during active duty.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

If the examiner determines that disability of either shoulder is not present, the examiner should specifically indicate that there is no current disability.  The examiner should explain the basis for the conclusion that there is no current disability. 

2.  Thereafter, review the claims folder to ensure that the requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.

3.  After completing any additional development deemed necessary, readjudicate the claim. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



